In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Zoning Board of Appeals of the Town of East Fishkill which, after a hearing, granted an application for a special permit, subject to certain conditions, petitioners appeal from a judgment of the Supreme Court, Dutchess County, dated July 20, 1976, which dismissed the petition on the ground of the defense of the Statute of Limitations set forth in subdivision 7 of section 267 of the Town Law. Judgment affirmed, with costs. The determination was jurisdictionally valid; the 30-day limitation period for review of the grant of the special permit began on February 3, 1976, when the decision was filed in the office of the town clerk. Despite the conditions attached to the grant, i.e., approvals by the health and highway departments, the determination was final on that date (see Matter of Board of Educ. v Wolf, 10 AD2d 713; see, also, Coffee v Board of Trustees of Vil. of Kings Point, 22 AD2d 910, mot for lv to app den 16 NY2d 481). In any event, we have reviewed the merits of this appeal, and would have confirmed the determination on the merits were we not passing on the issue of the Statute of Limitations. Shapiro, Acting P. J., Titone, Mollen and O’Connor, JJ., concur.